In an action to recover damages for breach of an indemnity agreement, the *566defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated March 20, 1997, as granted the plaintiffs’ motion, in effect, for summary judgment on the first cause of action in the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
“When the provisions of a contract are clear and unambiguous, the interpretation thereof is a question of law and effect must be given to the parties’ expressed intent” (Campagna v Braun, 124 AD2d 532, 533; Singh v Dyckman, 202 AD2d 412, 413; see also, Locascio v Mutual of Omaha Ins. Co., 198 AD2d 403). This rule of law applies to indemnity contracts (see generally, Weissman v Sinorm Deli, 88 NY2d 437).
Since the indemnity agreement at issue here was unambiguous, summary judgment on the cause of action to recover damages for breach of that agreement was properly granted (see, e.g., Costa v District Nursing Assn., 175 AD2d 274; Austin v Canbar Assocs., 175 AD2d 195). Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.